Gray, C. J.
The St. of 1799, e. 31, § 5, and the city ordinance of 1850, imposing penalties for making and maintaining bow-windows or other projections into the streets of Boston, are manifestly intended for the benefit of the public, and not to confer distinct rights on individual citizens or owners of property. The plaintiffs do not allege that they have any easement or right of light and air across the front of the defendant’s house, and could not have, except by grant or agreement intended for their benefit. *219Keats v. Hugo, ante, 204. Paine v. Boston, 4 Allen, 168. Jewel v. Lee, 14 Allen, 145. In the absence of any such grant or agreement, neither the interference with the plaintiffs’ prospect, nor the general diminution of the value of their estate, by the building of the window, affords any ground for the interposition of a court of equity, unless it amounts to a nuisance, which cannot be seriously predicated of the injury alleged in the bill. Attorney General v. Doughty, 2 Ves. Sen. 453. Squire v. Campbell, 1 Myl. & Cr. 459. Jackson v. Newcastle, 3 De G., J. & S. 275. Butt v. Imperial Gas Co. L. R. 2 Ch. 158. The demurrer must therefore be sustained, and the Bill dismissed, with costs.